Citation Nr: 0812903	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for obesity.

3. Entitlement to service connection for arthritis secondary 
to obesity.

4. Entitlement to service connection for gout secondary to 
obesity.

5. Entitlement to service connection for sleep apnea 
secondary to obesity.

6. Entitlement to service connection for hypertension 
secondary to obesity.

7. Entitlement to service connection for depression secondary 
to obesity.

8. Entitlement to service connection for chronic 
radiculopathy of L5-S1 secondary to obesity.

9. Entitlement to service connection for residuals of L4-L5 
discectomy secondary to obesity.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge. A transcript of the hearing is of record.

With respect to the claims of entitlement to service 
connection for arthritis, depression, gout, sleep apnea, 
hypertension, chronic radiculopathy of L5-S1, and residuals 
of L4-L5 discectomy, secondary to obesity, the Board 
acknowledges its duty to liberally construe the veteran's 
pleadings to determine the claims before it. Still, that duty 
does not require that VA solicit claims, particularly when 
the appellant is not appearing pro se before the Board.
 
Here, the veteran is represented by a respected Veterans 
Service Organization which is well versed in veterans' law. 
That service organization has limited their theory of the 
case to a claim that the aforementioned conditions are 
secondary to obesity. They did not claim that the disorders 
are directly due to service or due to any other service 
connected disorder.
 
Likewise, the veteran has only pled entitlement under the 
theory that arthritis, depression, gout, sleep apnea, 
hypertension, chronic radiculopathy of L5-S1, and residuals 
of L4-L5 discectomy, are caused or aggravated by obesity. 
This is the only theory that the veteran has alleged (see 
notice of disagreement dated June 2005, and Appeal to The 
Board dated December 2005), and that is the only theory over 
which the Board may exercise jurisdiction. 38 U.S.C.A. ? 7104 
(West 2002). Finally, even assuming arguendo that the Board 
THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for obesity.

3. Entitlement to service connection for arthritis secondary 
to obesity.

4. Entitlement to service connection for gout secondary to 
obesity.

5. Entitlement to service connection for sleep apnea 
secondary to obesity.

6. Entitlement to service connection for hypertension 
secondary to obesity.

7. Entitlement to service connection for depression secondary 
to obesity.

8. Entitlement to service connection for chronic 
radiculopathy of L5-S1 secondary to obesity.

9. Entitlement to service connection for residuals of L4-L5 
discectomy secondary to obesity.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge. A transcript of the hearing is of record.

With respect to the claims of entitlement to service 
connection for arthritis, depression, gout, sleep apnea, 
hypertension, chronic radiculopathy of L5-S1, and residuals 
of L4-L5 discectomy, secondary to obesity, the Board 
acknowledges its duty to liberally construe the veteran's 
pleadings to determine the claims before it. Still, that duty 
does not require that VA solicit claims, particularly when 
the appellant is not appearing pro se before the Board.
 
Here, the veteran is represented by a respected Veterans 
Service Organization which is well versed in veterans' law. 
That service organization has limited their theory of the 
case to a claim that the aforementioned conditions are 
secondary to obesity. They did not claim that the disorders 
are directly due to service or due to any other service 
connected disorder.
 
Likewise, the veteran has only pled entitlement under the 
theory that arthritis, depression, gout, sleep apnea, 
hypertension, chronic radiculopathy of L5-S1, and residuals 
of L4-L5 discectomy, are caused or aggravated by obesity. 
This is the only theory that the veteran has alleged (see 
notice of disagreement dated June 2005, and Appeal to The 
Board dated December 2005), and that is the only theory over 
which the Board may exercise jurisdiction. 38 U.S.C.A. ? 7104 
(West 2002). Finally, even assuming arguendo that the Board 
may exercise jurisdiction under other theories, the evidence 
does not suggest any support whatsoever for any other theory. 
Hence, the Board will limit its consideration of this claim 
to the extent addressed below.
 
The appeal regarding the claim of entitlement to service 
connection for allergic rhinitis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington , DC . 
Consistent with the instructions below VA will notify you of 
the further action required on your part.
 
 
FINDINGS OF FACT
 
1. The preponderance of the competent evidence is against 
finding that the veteran's obesity is related to service.
 
2. The preponderance of the competent evidence is against 
finding that arthritis is proximately due to or the result of 
a service-connected disability.
 
3. The preponderance of the competent evidence is against 
finding that gout is proximately due to or the result of a 
service-connected disability.
 
4. The preponderance of the competent evidence is against 
finding that sleep apnea is proximately due to or the result 
of a service-connected disability.
 
5. The preponderance of the competent evidence is against 
finding that hypertension is proximately due to or the result 
of a service-connected disability.
 
6. The preponderance of the competent evidence is against 
finding that depression is proximately due to or the result 
of a service-connected disability.
 
7. The preponderance of the competent evidence is against 
finding that chronic radiculopathy of L5-S1 is proximately 
due to or the result of a service-connected disability.
 
8. The preponderance of the competent evidence is against 
finding that residuals of L4-L5 discectomy is proximately due 
to or the result of a service-connected disability.
 
CONCLUSION OF LAW
 
1. Obesity was not incurred or aggravated in-service. 38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).
 
2.  Arthritis was not incurred or aggravated in-service, and 
it is not due to a service connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).
 
3. Gout was not incurred or aggravated in-service, and it is 
not due to a service connected disorder. 38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.310.
 
4. Sleep apnea was not incurred or aggravated in-service, and 
it is not due to a service connected disorder. 38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.310.
 
5. Hypertension was not incurred or aggravated in-service, 
and it is not due to a service connected disorder. 38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.310.
 
6. Depression was not incurred or aggravated in-service, and 
it is not due to a service connected disorder 38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.310.
 
7. Chronic radiculopathy of L5-S1 was not incurred or 
aggravated in-service, and it is not due to a service 
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.
 
8. Residuals of L4-L5 discectomy was not incurred or 
aggravated in-service, and it is not due to a service 
connected disorder 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the VCAA have been met. There is no issue 
as to providing an appropriate application form or 
completeness of the application. VA notified the veteran in 
August 2004 and March 2006 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned. While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated. The fact that 
the appellant was not provided notice how effective dates and 
ratings are assigned until after the rating decision was 
entered is harmless error in light of the decision reached 
below.  The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
I. Service Connection for Obesity
 
In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).
 
The chronicity provision of 38 C.F.R. ? 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. ? 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.
 
The veteran contends that he developed obesity as a result of 
his service.  Assuming that obesity is a disability, the 
contemporaneous service medical records do not show that the 
appellant incurred or aggravated obesity while on active 
duty.  Rather, the record shows that upon enlistment in 
November 1961 the veteran weighed 190 pounds and when he 
separated from service in August 1964 he weighed 198 
pounds.   There is no clinical support for the conclusion 
that gaining a net eight pounds while on active duty is 
competent evidence that obesity was incurred or aggravated in 
service.  In this regard, simply being overweight, in and of 
itself, is not a disability for which service connection may 
be granted.  Service connection may be granted, however, for 
any underlying disability or disease resulting in the weight 
gain. Again, however, the service medical records do not 
indicate that the veteran was diagnosed as obese during 
service.  Rather, the record shows that it was not until 1973 
that the appellant was considered morbidity obese, and as 
noted, obesity was not diagnosed during the appellant's 
active duty service.
 
A May 1988 medical history from Carl L. Hanson, M.D., notes 
that in 1973 the veteran underwent intestinal bypass surgery 
for a weight gain of 260 pounds.  He underwent a 
reanastomosis procedure in 1974 due to a rapid and dangerous 
loss of weight to 125 pounds.  His weight in May 1988 was 223 
pounds.  The diagnoses included obesity.  
 
The National Institutes of Health (NIH) suggests that a 
person is "obese" when he or she weighs 20 percent or more 
than his or her ideal body weight. At that point, the 
person's weight poses a real health risk. Obesity becomes 
"morbid" when it significantly increases the risk of one or 
more obesity-related health conditions or serious diseases 
(also known as co-morbidities). "Morbid obesity" sometimes 
called "clinically severe obesity" is defined as being 100 
lbs. or more over ideal body weight.
 
In this case, there are no medical findings that the 
veteran's inservice eighty pound weight gain constituted or 
was a manifestation, by itself, of a chronic disability. 
Weight gain that is not due to an underlying pathology cannot 
be considered to be due to disease. Unless there is a showing 
of some disease that interrupts or causes a deviation from 
the body's normal functioning, an eight pound weight gain, 
standing alone, cannot be service connected. The Board, 
therefore, has no basis on which to consider the veteran's 
eight pound weight gain as more than a medical finding or 
symptom. Symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).
 
Moreover, the record is devoid of any medical opinion 
evidence relating obesity to any illness or disorder during 
service or to any event therein. Consequently, direct service 
connection, i.e., on the basis that a chronic obesity 
disability became manifested in service and has persisted 
since, is not warranted.
 
There is no evidence of obesity being diagnosed during 
service.  The appellant was first diagnosed with morbid 
obesity in July 1973 about 9 years after service.  The 
absence of any competent medical evidence showing a nexus to 
service and/or a continuity of symptomatology since discharge 
is fatal to this claim. Moreover, the appellant as a lay 
person untrained in the field of medicine is not competent to 
offer an opinion addressing the etiology of his obesity. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
Therefore, the preponderance of the evidence is against the 
veteran's claim that he suffers from obesity as a result of 
service.  Notwithstanding the veteran's assertions that his 
obesity was the result of service, the preponderance of the 
competent medical evidence of record is against his 
assertions. 
 
In reaching this decision the Board considered the argument 
that prior Board decisions had granted service connection for 
obesity.  The undersigned notes, however, that Board 
decisions have no precedential value.  38 C.F.R. ? 20.1303 
(2007).
 
II. Arthritis, gout, sleep apnea, hypertension, depression, 
radiculopathy of L5-S1, and, residuals of L4-L5 discectomy 
secondary to obesity.
 
As regards the claims of entitlement to service connection 
for arthritis, gout, sleep apnea, hypertension, depression, 
radiculopathy of L5-S1, and residuals of L4-L5 discectomy 
secondary to obesity, those claims must be denied because 
they are predicated upon the veteran being service connected 
for obesity. Given that service connection for obesity has 
been denied, it follows that there is no legal basis to grant 
the contingent secondary service connection claims. 
Accordingly, service connection is not in order for 
arthritis, gout, sleep apnea, hypertension, depression, 
radiculopathy of L5-S1, and residuals of L4-L5 discectomy on 
a secondary basis.
 
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; as the preponderance of the 
evidence is against the claims, the benefit of the doubt is 
not for application. 38 U.S.C.A. ? 5107. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).
 
 
ORDER
 
Service connection for obesity is denied.
 
Service connection for arthritis secondary to obesity is 
denied.
 
Service connection for gout secondary to obesity is denied.
 
Service connection for sleep apnea secondary to obesity is 
denied.
 
Service connection for hypertension secondary to obesity is 
denied.
 
Service connection for depression secondary to obesity is 
denied.
 
Service connection for chronic radiculopathy of L5-S1 
secondary to obesity is denied.
 
Service connection for residuals of L4-L5 discectomy 
secondary to obesity is denied.
 
 
REMAND
 
Service medical records reveal the veteran was treated for 
rhinitis in April 1963.  A clinical notation in February 1964 
diagnosed allergic rhinitis.
 
A July 2003 VA Medical Center clinical history notes seasonal 
allergies.  
 
In a September 2007 letter from Jae Park, M.D., he notes that 
he was the veteran's personal physician and has treated him 
for eight years for allergic rhinitis-chronic rhinitis 
symptoms. He opined that:
 
[The veteran] has had rhinitis for a number of years and upon 
review of his military personal record that he brought to me, 
his rhinitis symptoms have been documented, diagnosed, and 
treated since 1964 by his prior physician.
 
There is a definite link of his allergic rhinitis-chronic 
rhinitis symptoms, given his military records that were 
documented by his prior physician.  There is more than a 
fifty percent chance that such a link exists, based on the 
military records he presented to me.
 
In light of the fact that the etiology of the appellant's 
allergic rhinitis has never been directly addressed by a VA 
examiner, the Board finds further development to be in 
order.  
 
Accordingly, this matter is REMANDED to the RO for the 
following actions:
 
1. The RO should obtain all treatment 
records pertaining to care for the 
allergic rhinitis disorder from Dr. Jae 
Park, The Permanente Medical Group, Inc., 
1200 El Camino Real, South San Francisco 
, California 94080 -3299 , not already in 
the claims file.  If any pertinent 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file. 
The veteran is to be notified in writing 
of all efforts to develop his claim.
 
2. Thereafter, the veteran must be 
afforded an examination by an 
otolaryngologist to determine the nature 
and etiology of his allergic rhinitis. 
The claim folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the physician in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate should be accomplished and 
all clinical findings should be reported 
in detail. Thereafter, if chronic 
rhinitis is diagnosed, the examining 
physician must opine whether the 
veteran's allergic rhinitis is at least 
as likely as not (i.e., is there a 50/50 
chance) related to his service and 
specifically the complaints, diagnoses, 
and treatment noted therein. The examiner 
must explain the rationale for all 
opinions given. The explanation should 
include a discussion of the factors for 
consideration in adjudicating claims of 
service connection involving diseases of 
allergic etiology. In this regard, the RO 
must provide the examiner with a copy of 
the provisions in 38 C.F.R. ? 3.380.
 
3. The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
4.  Following completion of the 
foregoing, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for allergic rhinitis on the 
basis of all the evidence on file and all 
governing legal authority.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and all laws and regulations pertinent to 
the issue.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


